UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-51107 Benacquista Galleries, Inc. (Name of Small Business Issuer as specified in its charter) Nevada 71-0928242 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6870 La Valle Plateada Rancho Santa Fe, California 92067 (Address of Principal Executive Offices) (Zip Code) (858) 525-5695 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Revenues for the fiscal year ended September 30, 2007: $0. As of December 19, 2007, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average of the closing bid and asked prices on such date was approximately $70,005. At December 19, 2007 the registrant had outstanding 1,072,666 shares of common stock, par value $0.001, of which there is only a single class. DOCUMENTS INCORPORATED BY REFERENCE None Transitional Small Business Disclosure Format (Check one): Yes ; NoX . TABLE OF CONTENTS Page Number PART I ITEM 1. Description of Business. 1 ITEM 2. Description of Property. 5 ITEM 3. Legal Proceedings. 5 ITEM 4. Submission of Matters to a Vote of Security Holders. 5 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. 6 ITEM 6. Management’s Discussion and Analysis or Plan of Operation. 9 ITEM 7. Financial Statements. F-1 ITEM 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 20 ITEM 8A. Controls and Procedures. 20 ITEM 8B. Other Information. 21 PART III ITEM 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. 21 ITEM 10. Executive Compensation. 24 ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 25 ITEM 12. Certain Relationships and Related Transactions, and Director Independence. 26 ITEM 13. Exhibits. 28 ITEM 14. Principal Accountant Fees and Services. 29 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 10-KSB, press releases and certain information provided periodically in writing or verbally by our officers or our agents contain statements which constitute forward-looking statements. The words “may”, “would”, “could”, “will”, “expect”, “estimate”, “anticipate”, “believe”, “intend”, “plan”, “goal”, and similar expressions and variations thereof are intended to specifically identify forward-looking statements. These statements appear in a number of places in this Form 10-KSB and include all statements that are not statements of historical fact regarding the intent, belief or current expectations of us, our directors or our officers, with respect to, among other things: (i) our liquidity and capital resources; (ii) our financing opportunities and plans; (iii) our ability to generate revenues; (iv) competition in our business segments; (v) market and other trends affecting our future financial condition or results of operations; (vi) our growth strategy and operating strategy; and (vii) the declaration and/or payment of dividends. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, those set forth in Part II, Item 6 of this annual report on Form 10-KSB, entitled Management’s Discussion and Analysis or Plan of Operation, including without limitation the risk factors contained therein. Except as required by law, we undertake no obligation to update any of the forward-looking statements in this Form 10-KSB after the date of this report. ITEM 1. DESCRIPTION OF BUSINESS. CORPORATE HISTORY AND DEVELOPMENT We were originally incorporated on January 17, 2003 in accordance with the laws of the State of Nevada as Benacquista Galleries, Inc. On July 28, 2005 our common shares commenced trading on the OTC Bulletin Board (owned and operated by the Nasdaq Stock Market, Inc.) and are currently quoted under the symbol “BAQU”. On September 29, 2005 we entered into an agreement with YNOT Education, Inc. a Nevada corporation, to acquire the website www.ynoteduk8.com in exchange for a $150,000 unsecured promissory note bearing interest at a rate of five percent (5%) per annum. On September 29, 2005 we also entered into an exclusive publishing and royalty agreement with our director, Don Tolman, to publish certain of his health and educational related books and materials, including the Farmacist Desk Reference (the “FDR™”). On October 10, 2005 we incorporated YNOT Eduk8 Inc., as a wholly owned subsidiary, under the laws of the State of Nevada, in order to pursue certain business opportunities related to our acquisition of the website www.ynoteduk8.com, and any opportunities related to future creative works of Don Tolman, should such opportunities arise. On January 8, 2007, we consolidated our authorized common shares on a one-for-ten basis, with a corresponding reduction in our common shares issued and outstanding as of that date. Unless otherwise noted, all references to the number of common shares included in this annual report on Form 10-KSB for the fiscal year ended September 30, 2007 are stated on a post-consolidated basis. Per share amounts have also been restated for the share consolidation. On April 10, 2007, the Company and Mr. Price entered into a settlement and release agreement pursuant to which the Company transferred all of its rights, title and interest in its inventory recorded at $906,131 as of that date in settlement of all its obligations to Mr. Price as of that date of $1,203,499, comprised of a Note payable in the amount of $862,127, accrued interest payable in the amount of $80,732 and all non interest bearing advances recorded as “Due to majority shareholder” in the amount of $260,640. In September 2005, the Company acquired the website www.ynoteduk8.com for $150,000 represented by an unsecured note payable. The note bears interest at 5% per annum and is payable on demand with no periodic payments required. Along with the website acquisition, the company obtained exclusive publishing rights to the “Farmacist Desk Reference” (FDR) from the president of YNOT Education, Inc. Concurrently with the purchase of the website content, the Company entered into a Royalty Agreement with Don Tolman, then a director of the Company and the shareholder and president of YNOT Education, Inc. for the exclusive publishing rights to the “Farmacist Desk Reference” (“FDR”) and other works created or controlled by YNOT Education, Inc. The license agreement called for the payment of royalties of $1 per book sold or 5% of all proceeds collected for other YNOT Education, Inc. works. The license was for a two year term which was to expire September 28, 2007 which would have automatically extended for an additional two year term if royalties of $250,000 were achieved during the initial term. There were no guaranteed minimum royalties, but YNOT Education, Inc. had the right to cancel the Royalty Agreement after the initial two year term if sales were not sufficient to generate $250,000 in royalties. 1 In October of 2005, the Company incorporated a wholly owned subsidiary called YNOTeduk8, Inc. (YNOT). On March 9, 2007 the Company executed a series of agreements with Don Tolman, YNOT Education, Inc., James Price and YNOT by which the Company assigned its rights and obligations related to the above mentioned Royalty Agreement, the above mentioned website and all improvements, and certain intellectual property and trademarks to its subsidiary, YNOT. On November 17, 2006 the Company purchased the web site www.faceyourmate.com and the related content from Physiognomy, a company controlled by then director Don Tolman. Effective November 21, 2006, Don Tolman resigned from our board of directors in order to pursue his other business ventures. On March 13, 2007, the Company’s Board of Directors declared a dividend and distributed 1,100,103 shares of YNOT common stock. The stock dividend was paid at the rate of one share of YNOT stock for each share of the Company common stock owned. Subsequent to the dividend, the Company owned 8,902,287 shares of YNOT comprising approximately 89% of the outstanding shares of YNOT as of that date. On March 27, 2007 the Company entered into an agreement with Don Tolman by which Mr. Tolman assumed the $150,000 unsecured note payable referred to above and all related accrued interest in exchange for the Company’s 8,902,287 remaining shares of YNOT common stock. Our board currently consists of our sole officer and director James Price. Our principal executive offices are located at 6870 La Valle Plateada Rancho Santa Fe, California 92067. BUSINESS Overview From our inception in 2003 through April of 2007, we were engaged in various businesses in the field of art sales, publishing and education.In March, 2007 we sold our interest in our education and publishing business and in April, 2007, we sold our remaining inventory of art.Since April, 2007, we have been engaged in seeking other opportunities in education, art and publishing. On November 12, 2007, the Company entered into a Share Exchange Agreement (“Agreement”) with Vibe Records, Inc., a Delaware corporation (“VIBE”) to acquire 100% of the issued and outstanding shares of VIBE in exchange for 13,390,930 common shares of the Company, including a planned 1.5 for 1 share dividend to existing shareholders.On December 12, 2007, the Company appointed Mr. Robert McCoy to its board of directors.The Company has not yet closed its acquisition of VIBE and there can be no assurance that such an acquisition will actually take place.If the acquisition takes place, the Company intends to change its business to enter into the music and music video publication and distribution business under the continued directorship of James Price and Robert McCoy, together with additional management.If the acquisition does not occur, the Company intends to pursue other opportunities in publishing and media. 2 Strategic Acquisitions and Partnerships Other than the acquisition of VIBE as described above, we have not yet decided on a course of action with respect to strategic acquisitions and partnerships. MARKETING AND DISTRIBUTION We are not currently marketing or distributing any products or services. Benacquista Publishing We are not currently publishing any works.We will revise our plans in this direction depending on whether or not our acquisition of VIBE is consummated.As of March 27, 2007 when we sold our YNOT Eduk8, Inc. business, we have not been actively involved in the publishing business, SIGNIFICANT CUSTOMERS AND SUPPLIERS We did not have any customers or revenues in the fiscal year ending September 30, 2007. As of the date of this annual report on Form 10-KSB for the fiscal year ended September 30, 2007, we have entered into no long-term written agreements and have no intentions of entering into any such agreements with any suppliers or manufacturers, and we are not substantially dependent, nor do we anticipate becoming substantially dependent, upon any one or more suppliers. REGULATIONS We are not currently subject to direct regulation by any federal, state or local government agency, other than regulations applicable to businesses generally. COMPETITION Because we have not yet resolved what our future corporate direction will be, it is impossible to assess the competitive landscape.There are a number of companies pursuing an acquisition strategy in media and publishing, many of whom have greater financial resources than we do.We are not specifically aware, however, of individual competitors. 3 INTELLECTUAL PROPERTY Overview We rely for our business on a combination of trademarks and trade secrets in order to protect our brands and intellectual property. Our trademarks and trade secrets are among the most important assets we possess and we depend significantly on these intellectual property assets in being able to effectively compete in our industries and market segments. We cannot be certain that the precautions we have taken to safeguard our trademarks and trade secrets will provide meaningful protection from unauthorized use. If we must pursue litigation in the future to enforce or otherwise protect our intellectual property rights, or to determine the validity and scope of the proprietary rights of others, we may not prevail and will likely have to make substantial expenditures and divert valuable resources in the process. Moreover, we may not have adequate remedies if our intellectual property is appropriated or our trade secrets are disclosed. Trademarks We do not have any federally registered trademarks. Trade Secrets Whenever we deem it important for purposes of maintaining competitive advantages, we require parties with whom we share, or who otherwise are likely to become privy to, our trade secrets or other confidential information to execute and deliver to us confidentiality and/or non-disclosure agreements. Among others, this may include employees, consultants and other advisors, each of whom we would require execute such an agreement upon commencement of their employment, consulting or advisory relationships. These agreements generally provide that all confidential information developed or made known to the individual by us during the course of the individual’s relationship with us is to be kept confidential and not to be disclosed to third parties except under specific circumstances. As of the date of this annual report on Form 10-KSB for the fiscal year ended September 30, 2007, we have not executed confidentiality and/or non-disclosure agreements with any of our key employees, consultants or advisors. EMPLOYEES For the fiscal year ended September 30, 2007, we had one full-time and no part-time employees. As of the date of this annual report on Form 10-KSB for the fiscal year ended September 30, 2007 we have only one full-time employee, our Chief Executive Officer, James Price. We rely heavily on our current officers and directors in operating our business. We are not subject to any collective bargaining agreements and believe that our relationships with our employees are good. 4 ITEM 2. DESCRIPTION OF PROPERTY. Our principal executive offices are located at 6870 La Valle Plateada Rancho Santa Fe, California 92067. We lease this premises from our Chief Executive Officer on a month-to-month basis at a rate of $500 per month. ITEM 3. LEGAL PROCEEDINGS. As of the date of this annual report on Form 10-KSB for the fiscal year ended September 30, 2007, there were no other pending material legal proceedings to which we were a party and we are not aware that any were contemplated. There can be no assurance, however, that we will not be made a party to litigation in the future. Any finding of liability imposed against us is likely to have an adverse effect on our business, our financial condition, including liquidity and profitability, and our results of operations ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to a vote of our stockholders, through the solicitation of proxies or otherwise, during the fourth quarter of the fiscal year ended September 30, 2007. 5 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Our common stock is quoted on the OTC Bulletin Board, a service provided by the Nasdaq Stock Market Inc., under the symbol “BAQU”. The following table sets forth the high and low bid prices for our common stock as reported each quarterly period within the last two fiscal years on the OTC Bulletin Board, and as obtained from BigCharts.com. The high and low prices reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Period High* Low* Fiscal year ended 2007 Quarter ended December 31, 2006 $ 0.87 $ 0.26 March 31, 2007 $ 7.85 $ 0.15 June 30, 2007 $ 4.95 $ 0.60 September 30, 2007 $ 1.01 $ 0.66 Fiscal year ended 2006 Quarter ended December 31, 2005 $ 1.20 $ 0.43 March 31, 2006 $ 1.51 $ 0.42 June 30, 2006 $ 1.06 $ 0.40 September 30, 2006 $ 0.99 $ 0.40 * On January 8, 2007, we consolidated our authorized common shares on a one-for-ten basis, with a corresponding reduction in our common shares issued and outstanding as of that date. All prices reflect said consolidation. STOCKHOLDERS As of December 20, 2007, there were approximately 600 holders of record of our common stock. DIVIDENDS From our inception we have never declared or paid any cash dividends on shares of our common stock and we do not anticipate declaring or paying any cash dividends in the foreseeable future. The decision to declare any future cash dividends will depend upon our results of operations, financial condition, current and anticipated cash needs, contractual restrictions, restrictions imposed by applicable law and other factors that our board of directors deem relevant. Although it is our intention to utilize all available funds for the development of our business, no restrictions are in place that would limit our ability to pay dividends. The payment of any future cash dividends will be at the sole discretion of our board of directors. 6 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS We do not presently have in place any equity compensation plan or plans under which shares of our common stock may be issued. RECENT SALES OF UNREGISTERED SECURITIES There were no previously unreported sales of unregistered securities during the fiscal year ended September 30, 2007. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. The following discussion and analysis of our financial condition, results of operations and liquidity should be read in conjunction with our consolidated financial statements for the years ended September 30, 2007 and 2006 and the related notes appearing elsewhere in this annual report. Our consolidated financial statements have been prepared in accordance with generally accepted accounting principles, assume that we will continue as a going concern, and do not contain any adjustments that might result if we were unable to continue as a going concern; however, our independent registered public accounting firm, Hansen, Barnett and Maxwell, P.C., has added an explanatory paragraph to their report on our consolidated financial statements for the fiscal years ended September 30, 2007 and 2006 raising substantial doubt as to our ability to continue as a going concern. CRITICAL ACCOUNTING POLICIES Our critical accounting policies, including the assumptions and judgments underlying those policies, are more fully described in the notes to our consolidated financial statements. We have consistently applied these policies in all material respects. Investors are cautioned, however, that these policies are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially. Set forth below are the accounting policies that we believe most critical to an understanding of our financial condition, results of operations and liquidity. Use of Estimates The preparation of our consolidated financial statements in conformity with generally accepted accounting principles requires management to make certain estimates and assumptions that affect the amounts of assets, liabilities, revenues and expenses reported in our consolidated financial statements and the accompanying notes. We evaluate our estimates on an ongoing basis, and make our estimates and assumptions based on actual historical experience which we believe to be reasonable under the circumstances at that time. Actual results may differ materially from our current estimates. 7 Inventory Inventory is recorded at the lower of cost or market value. Revenue Recognition We have derived revenues from direct and consignment sales of collectible, investment grade works of art, and from individual and corporate-oriented publishing services.We are uncertain about how we will generate revenue in the future. We recognize revenues based on the various types of transactions generating the revenue. We recognize art revenue when persuasive evidence of an arrangement exists, services have been rendered or products have been delivered, the price to the buyer is fixed and determinable, and collectability is reasonably assured. We recognize revenues for published products distributed through wholesale and retail channels and through resellers upon verification of final sell-through to end users, after consideration of rights of return and price protection. Typically, the right of return on such products has expired when the end user purchases the product from the retail outlet. Once the end user opens the package, it is not returnable unless the medium is defective. Income Taxes We account for income taxes using an asset and liability approach. We recognize an asset or liability for the deferred tax consequences of all temporary differences between the tax basis of assets or liabilities and their reported amounts in the consolidated financial statements that will result in taxable or deductible amounts in future years when the reported amounts of the asset or liabilities are recovered or settled. Deferred tax assets or liabilities are measured using the enacted tax rates that will be in effect when the differences are expected to reverse. Deferred tax assets are reviewed periodically for recoverability, and valuation allowances are provided as necessary. OVERVIEW We were originally incorporated on January 17, 2003 in accordance with the laws of the State of Nevada as Benacquista Galleries, Inc. We are a development stage company currently exploring acquisitions in media and publishing. 8 RESULTS OF OPERATIONS FOR THE FISCAL YEARS ENDED SEPTEMBER 30, 2 Revenues We have had no revenues from continuing operations since inception. General and Administrative Expenses General and administrative expenses principally include salary expenses, professional fees, investor relations fees, rent and general corporate overhead. General and administrative expenses decreased $422,943, from $581,177 for the fiscal year ended September 30, 2006, to $158,234 for the fiscal year ended September 30, 2007. This decrease is primarily attributable to a decrease in non-cash investor relation fees. Other Income and Expenses Other income and expenses principally include interest expenses, interest income and forgiveness of debt. Interest expenses decreased $24,281, from $50,613 for the fiscal year ended September 30, 2006 to $26,332 for the fiscal year ended September 30, 2007. This decrease is attributable to a decrease in the average outstanding balance owed to our Chief Executive Officer and majority shareholder, James Price, for the fiscal year ended September 30, 2007 as compared to the fiscal year ended September 30, 2006. Liquidity and Capital Resources As of the fiscal year ended September 30, 2007 we had no cash on hand. Historically, we have funded our operations primarily through advances from our Chief Executive Officer and majority shareholder, James Price, proceeds from the exercise of warrants, and sales of our collectible, investment grade works of art and the Farmacist’s Desk Reference. In the future, we are unsure of how these expenses will be funded other than via James Price or through an acquisition. For the fiscal year ended September 30, 2007 we received advances from our Chief Executive Officer and majority shareholder totaling $171,224 and $30,000 of these amounts were repaid. 9 We do not believe that our current financial resources are sufficient to meet our working capital needs over the next twelve months and, accordingly, we will need to secure additional external financing to continue our operations. We may seek to raise additional capital though private equity or debt financings, an acquisition and further shareholder loans. As of the date of this annual report on Form 10-KSB for the fiscal year ended September 30, 2007, we have obtained verbal commitments from our Chief Executive Officer and majority shareholder to make further capital advances to fund our operations; however, there can be no assurance that those further capital advances, if and when made, will be sufficient to sustain our required level of operations. Moreover, there can be no assurance that we will be able to secure additional external financing, or, if we are able to secure such external financing, that it will be on terms favorable, or even acceptable, to us. If necessary, in addition to the Vibe acquisition, we may explore strategic alternatives, including a merger, asset sale, joint venture or other comparable transactions. Any inability to achieve or sustain profitability or otherwise secure external financing or locate a strategic partner would have a material adverse effect on our business, financial condition, and results of operations, raising substantial doubts as to our ability to continue as a going concern, and we may ultimately be forced to seek protection from creditors under the bankruptcy laws or cease operations. Our short-term prospects are challenging considering our lack of financial resources. In the absence of additional financing, closing our acquisition, or locating a strategic partner willing to finance further expenses, our short-term and long-term prospects for growth are minimal. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In February 2006, the Financial Accounting Standards Board (“FASB”) issued Statements of Financial Accounting Standard (SFAS) No. 155, Accounting for Certain Hybrid Financial Instruments, which is an amendment of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities and SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This statement (i) permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, (ii) clarifies which interest-only strip and principal-only strip are not subject to the requirements of SFAS No. 133, (iii) establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, (iv) clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and (v) amends SFAS No. 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS No. 155 is effective for financial statements for fiscal years beginning after September 15, 2006. Earlier adoption of SFAS No. 155 is permitted as of the beginning of an entity’s fiscal year; provided, however, that the entity has not yet issued any financial statements for that fiscal year. Adoption of SFAS No. 155 is not expected to have a material impact on our consolidated financial statements. In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets, which amends SFAS No. 140. This statement establishes, among other things, the accounting for all separately recognized servicing assets and servicing liabilities, and amends SFAS No. 140 to require that all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable. SFAS No. 156 permits, but does not require, the subsequent measurement of separately recognized servicing assets and servicing liabilities at fair value. An entity that uses derivative instruments to mitigate the risks inherent in servicing assets and servicing liabilities is required to account for those derivative instruments at fair value. Under SFAS No. 156, an entity can elect subsequent fair value measurement to account for its separately recognized servicing assets and servicing liabilities. By electing this option, an entity may simplify its accounting because this statement permits income statement recognition of the potential offsetting changes in fair value of those servicing assets and servicing liabilities and derivative instruments in the same accounting period. SFAS No. 156 is effective for financial statements for fiscal years beginning after September 15, 2006. Earlier adoption of SFAS No. 156 is permitted as of the beginning of an entity’s fiscal year; provided, however, that the entity has not yet issued any financial statements for that fiscal year. Adoption of SFAS No. 156 is not expected to have a material impact on our consolidated financial statements. 10 In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements. However, it does not apply to SFAS 123(R), Share-Based Payment. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged; provided, however, that an entity has not yet issued financial statements for that fiscal year, including financial statements for any interim period within that fiscal year. The provisions of SFAS No. 157 should be applied prospectively as of the beginning of the fiscal year in which SFAS No. 157 is initially applied, except in some limited circumstances in which the statement shall be applied retrospectively. At present, we are evaluating the impact, if any, that the adoption of SFAS 157 will have on our consolidated financial statements. In September 2006, the FASB issued SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Post-Retirement Plans, amending SFAS No. 87,
